Order entered June 29, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00088-CV

                BILLY D. BURLESON, III, ET AL., Appellants

                                      V.

     COLLIN COUNTY COMMUNITY COLLEGE DISRICT, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-04944-2014

                                    ORDER

      Before the Court is appellants’ June 25, 2021 unopposed second motion for

an extension of time to file their brief on the merits. We GRANT the motion and

extend the time to July 28, 2021. We caution appellants that further extension

requests will be disfavored.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE